UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: April 30 Date of reporting period:April 30, 2012 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: WCM Focused International Growth Fund (Investor Class: WCMRX) (Institutional Class: WCMIX) ANNUAL REPORT April 30, 2012 Table of Contents Letter to Shareholders 1 Fund Performance 3 Schedule of Investments 4 Statement of Assets and Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 19 Supplemental Information 20 Expense Example 22 This report and the financial statements contained herein are provided for the general information of the shareholders of the WCM Focused International Growth Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. Dear Fellow Shareholders, The WCM Focused International Growth Fund (Institutional Class, WCMIX) reached its first fiscal year end with strong relative outperformance despite a generally poor market environment. During some periods the distinctives of the WCM Focused International Growth Fund (e.g., our tendency to be overweight the consumer staples sector—more on that later in this note) worked against relative returns, but overall, the results were quite good. In the eleven months since the May 31, 2011 inception, the fund return was -5.20%. The benchmark, the MSCI EAFE Index, returned -10.17% for the same period. The inception date for the Investor Class shares (WCMRX) is August 31, 2011. In the eight months since its inception, this class of the fund returned +1.94%, compared to the MSCI EAFE return of +1.61%. The bedrock for the WCM Focused International Growth Fund (FIG) portfolio is and always has been stock selection. That starts with identifying what we believe are the best businesses (for performance and quality), and comes to fruition by being disciplined enough to buy them (and sell them) well. We still think FIG’s “structural advantage”—owning distinct, true growth sectors vis-à-vis broad global benchmarks—is very important, but at the end of the day, good stock selection is what produces outperformance (alpha). As you’d guess, then, the FIG portfolio has benefited from such stock selection throughout the rather volatile course of the past eleven months. That is particularly evident in sectors like consumer staples and information technology, but can also be seen in some of our lower-weight sectors, like industrials and energy. And in view of that “rather volatile course”, it’s worth noting that wealth preservation is a central tenet for FIG, so we expect to lose less than the market when prices decline. A variety of factors explain this, but we think they are largely attributable to our methods for picking companies (i.e., focusing on long-duration growth runways, improving competitive advantages, empowering cultures that support / nurture these first two, and valuation) and our methods for constructing portfolios (i.e., a select group of high-quality companies in consistent growth sectors that are under-represented by the broad-based international indices). During this period, performance was indeed aided by the latter construction idea, since we have less relative exposure to the economically sensitive sectors that offered up the greatest declines. Our exposure to emerging markets (EM) was a net positive, which may seem counterintuitive given the significant declines in that part of the world, but that’s consistent with past results and accounted for by the distinct nature of our EM holdings. Not only do they pass our test of simple-to-understand businesses with clean financials, low or no debt, and consistent earnings, but most are regionally diversified and/or derive a significant portion of their revenues from the developed world. But despite that latter point, we have always been adamant that our EM holdings will not find their way into the portfolio merely because of a seductive, top-down GDP growth story, which often proves more fleeting than company factors. Instead, every EM holding must stand on its own two feet, passing our just mentioned attractive business test. And that’s why there have been many instances in down markets, including this period, when some of our EM-based holdings are the best performers in the entire portfolio. Let us make one last point on performance analysis that, hopefully, brings the distinctiveness of the FIG process into a little clearer focus. We’ll do that by taking a slightly different look at our returns over the last 11 months, thereby illustrating the subtle differences among the sectors in which we’re positioned. Hopefully our shareholders know that the FIG portfolio is built differently than the majority of international managers. In particular, we focus on best ideas with a marked emphasis on consumer, healthcare and tech. That sector emphasis is not top-down driven—it is a direct consequence of our bottom-up requirement for quality, consistency, a long growth runway and a strengthening competitive advantage. But this construction difference does, in our view, explain a good portion of our historical alpha. That’s because these sectors have been becoming (and in the long run, we believe, will inexorably become) larger weights in the international benchmarks, providing a natural tailwind to FIG. But even the short-run returns we’re discussing in this note reveal how the sectors perform differently, providing another type of diversification and risk control. For instance, in periods of uncertainty and high volatility (such as the latter half of 2011), consumer staples and healthcare tend to do well. In contrast, during cyclical markets (such as Q1 1 2012), consumer discretionary and technology tend to outperform. Our thoughtfulness about portfolio construction keeps us balanced between both groups, and our temperament keeps us steady during temporary reversals in that long-run natural tailwind (our long-term, structural advantage). Thank you for your confidence and trust, WCM Investment Management 11 June 2012 Foreign investments present risks due to currency fluctuations, economic and political factors, government regulations, differences in accounting standards and other factors. The Fund is non-diversified and may hold fewer securities than a diversified fund. Holding fewer securities increases the risk that the value of the Fund could go down because of the poor performance of a single investment. The Fund is new and has a limited history of operations. 2 WCM Focused International Growth Fund FUND PERFORMANCE AND SUMMARY as of April 30, 2012 (Unaudited) This graph compares a hypothetical $100,000 Investment in the Fund's Institutional Class shares, made at its inception with a similar investment in the MSCI EAFE index.Results include the reinvestment of all dividends and capital gains. The Morgan Stanley Capital International Europe, Australia, Far East (MSCI EAFE) Index is an arithmetic, market value-weighted average of over 900 securities listed on the stock exchanges of countries in Europe, Australia, and the Far East.MSCI EAFE is anunmanaged index of stocks, bonds or mutual funds.It is not possible to invest directly in an index. Average Annual Total Returns as of April 30, 2012 Since 3 Months Inception* WCM Focused International Growth Fund-Institutional Class 3.49% (5.20%) MSCI EAFE Index 3.19% 10.17% WCM Focused International Growth Fund-Investor Class 3.50% 1.94% MSCI EAFE Index 3.19% 1.61% * Institutional Class and Investor Class commenced operations on 5/31/11 and 8/31/11, respectively. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Gross and net expense ratios for the Fund are 1.39% and 1.25%, for the Institutional Class and 1.64% and 1.50% for the Investor Class, respectively. Expense ratios are from the most recent Prospectus. The Fund's Advisor has reduced fees or reimbursed expenses;absent such waivers, the Fund's returns would have been lower.The contractual fee waivers are in effect through May 31, 2012. Shares redeemed or exchanged within 30 days of purchase will be charged a 1.00% redemption fee. The Fund's advisor has waived fees or expenses;absent such waivers, the Fund's returns would have been lower. 3 WCM Focused International Growth Fund SCHEDULE OF INVESTMENTS As of April 30, 2012 Number of Shares Value COMMON STOCKS – 94.9% ARGENTINA – 5.3% Arcos Dorados Holdings, Inc. - Class A $ BERMUDA – 3.0% Lazard Ltd. - Class A BRAZIL – 4.9% BRF - Brasil Foods S.A. - ADR Cia de Bebidas das Americas - ADR CANADA – 8.4% Canadian National Railway Co. Potash Corp. of Saskatchewan, Inc. CHINA – 9.8% Baidu, Inc. - ADR* Li & Fung Ltd. DENMARK – 9.5% Novo Nordisk A/S - ADR Novozymes A/S - B Shares FRANCE – 7.4% L'Oreal S.A. LVMH Moet Hennessy Louis Vuitton S.A. INDIA – 2.6% Infosys Ltd. - ADR JAPAN – 6.0% FANUC Corp. Sysmex Corp. MEXICO – 5.7% Coca-Cola Femsa S.A.B. de C.V. - ADR* Wal-Mart de Mexico S.A.B. de C.V. 4 WCM Focused International Growth Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 Number of Shares Value COMMON STOCKS (CONTINUED) NETHERLANDS – 5.0% Core Laboratories N.V. $ SWEDEN – 2.1% Elekta A.B. - B Shares SWITZERLAND – 15.0% ABB Ltd. - ADR* ACE Ltd. Nestle S.A. SGS S.A. 20 SGS S.A. - ADR TAIWAN – 5.2% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR UNITED KINGDOM – 1.9% ARM Holdings PLC - ADR UNITED STATES – 3.1% Coca-Cola Enterprises, Inc. TOTAL COMMON STOCKS (Cost $130,885,780) SHORT-TERM INVESTMENTS – 4.9% Fidelity Institutional Money Market Fund, 0.19%1 TOTAL SHORT-TERM INVESTMENTS (Cost $7,033,720) TOTAL INVESTMENTS – 99.8% (Cost $137,919,500) Other Assets in Excess of Liabilities – 0.2% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 5 WCM Focused International Growth Fund SUMMARY OF INVESTMENTS As of April 30, 2012 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer Staples 22.6% Industrials 13.8% Consumer Discretionary 13.6% Information Technology 13.6% Health Care 10.4% Materials 8.9% Financials 7.0% Energy 5.0% Total Common Stocks 94.9% Short-Term Investments 4.9% Total Investments 99.8% Other Assets in Excess of Liabilities 0.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 6 WCM Focused International Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of April 30, 2012 Assets: Investments in securities, at value (cost $137,919,500) $ Receivables: Investment securities sold Fund shares sold Dividends and interest Offering costs Prepaid expenses Total assets Liabilities: Payables: Advisory fees Shareholder Servicing fee (Note 7) Distribution fees - Investor Class (Note 8) Administration fees Fund accounting fees Audit fees Custody fees Transfer agent fees and expenses Fund shares redeemed Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments and foreign currency Net unrealized appreciation on: Investments Foreign currency translations Net Assets $ Investor Class: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Institutional Class: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ See accompanying Notes to Financial Statements. 7 WCM Focused International Growth Fund STATEMENT OF OPERATIONS For the Period May 31, 2011* through April 30, 2012 Investment Income: Dividends (net of foreign withholding taxes of $183,940) $ Interest Total income Expenses: Advisory fees Administration fees Fund accounting fees Custody fees Transfer agent fees and expenses Offering costs Registration fees Shareholder Servicing fees (Note 7) Audit fees Shareholder reporting fees Chief Compliance Officer fees Legal fees Trustees' fees and expenses Distribution fees - Investor Class (Note 8) Insurance fees Miscellaneous expenses Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) from Investments: Net realized gain on: Investments Foreign currency transactions Net realized gain Net change in unrealized appreciation/depreciation on investments: Investments Foreign currency translations Net change in unrealized appreciation/depreciation Net increase from payments by affiliates (Note 3) Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 8 WCM Focused International Growth Fund STATEMENT OF CHANGES IN NET ASSETS For the Period May 31, 2011* to April 30, 2012 Increase in Net Assets from: Operations: Net investment income $ Net realized gain on investments and foreign currency Net change in unrealized appreciation/depreciation on investments and foreign currency Net increase from payments by affiliates (Note 3) Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold: Institutional class Investor class Cost of shares redeemed: Institutional class1 ) Investor class - Net change in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold: Institutional class Investor class Shares redeemed: Institutional class ) Investor class - Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fees of $6,667. See accompanying Notes to Financial Statements. 9 WCM Focused International Growth Fund FINANCIAL HIGHLIGHTS Investor Class Per share operating performance. For a capital share outstanding throughout the period. For the Period August 31, 2011* to April 30, 2012 Net asset value, beginning of period $ Income from Investment Operations Net investment income1 Net realized and unrealized gain on investments and foreign currency Total from investment operations Net asset value, end of period $ Total return % 2 Ratios and Supplemental Data Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived % 3 After fees waived % 3 Ratio of net investment income to average net assets: Before fees waived % 3 After fees waived % 3 Portfolio turnover rate 27
